AO 2458 (Rev 05/1512018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                           JUDGMENT IN A CRIMINAL CASE
                                       v.                                  (For Offenses Committed On or After November I, 1987)



                    KEVIN ARMANDO ROMAN CHACON                             Case Number: l 8CR5088-KSC

                                                                           FEDERAL DEFENDERS
                                                                           Defendant's Attorney


REGISTRATION NO. 72806298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of the Superseding Information

 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Na tu re of Offense                                                       Count Number(s)
8:1325                             IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                  1


 D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~




 ~ Count(s) UNDERLYING INFORMATION                                          dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  ~   Assessment: $10 WAIVED
  ~   Fine: WAIVED

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         1/9/2019

               \.~---FILEDC:l                                            Date of Imposition of Sentence

                                 -~
               I\
                         IL---
                         I

               i           JAN 1 0 2019                  I
                I                '--~ "
                       CLERK J.S. [)1~Tf\1CT COUHT        I
                                                          I              HONORABLE KAREN S. CRAWFORD
                    so UTHERl-i
                             D 15 T f(ICT CJF Cl\L\FOF\NIA               UNITED STATES MAGISTRATE JUDGE
                    -
                    BY
                                  ---~.,.----
                                                   DEf'UTY,
